EXHIBIT 10.3

 

SECOND SUPPLEMENTAL INDENTURE

 

THIS SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated
as of October 14, 2004 among UbiquiTel Operating Company (or its permitted
successor), a Delaware corporation (the “Company”), and American Stock Transfer
& Trust Company, a New York corporation (the “Trustee”), as Trustee under the
indenture referred to below.

 

WITNESSETH

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of April 11, 2000 (as supplemented by the First Supplemental
Indenture, dated as of November 12, 2001, collectively, the “Indenture”) in
respect of the Company’s outstanding $100,380,000 aggregate principal amount at
maturity of 14% Senior Subordinated Discount Notes due 2010 (the “Notes”);

 

WHEREAS, Section 9.02 of the Indenture provides that the Company and the Trustee
may amend the Indenture with the consent of the Holders of at least a majority
in aggregate principal amount at maturity of the Notes then outstanding voting
as a single class;

 

WHEREAS, pursuant to the terms and conditions set forth in the Offer to Purchase
and Consent Solicitation Statement dated September 28, 2004 (as amended,
supplemented or modified, the “Offer to Purchase”), the Company commenced a cash
tender offer for, among others, any and all outstanding Notes and solicited the
consents of the Holders of the Notes to amend certain provisions of the
Indenture, as set forth below;

 

WHEREAS, the Holders of a majority in aggregate principal amount at maturity of
the Notes outstanding have consented to the amendments effected by this Second
Supplemental Indenture pursuant to the terms and conditions of the Offer and
Purchase; and

 

WHEREAS, this Second Supplemental Indenture has been duly authorized by all
necessary corporate action on the part of the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Company and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 

1.               Amendments.  Subject to Section 2 below, the following
provisions of the Indenture shall be amended as follows:

 

a.              Amendments to Article 1.  The following terms defined in Section
1.01 (Definitions) of the Indenture are hereby deleted and replaced with the
phrase “[Intentionally Omitted]”:

 

--------------------------------------------------------------------------------


 

“Acquired Debt”;

“Annualized Operating Cash Flow”;

“Attributable Debt”;

“Beneficial Owner”;

“Change of Control”;

“Closing Date”;

“Consolidated Debt”;

“Consolidated Debt to Annualized Operating Cash Ratio”;

“Consolidated Interest Expense”;

“Consolidated Net Income”;

“Consolidated Net Worth”;

“Continuing Directors”;

“Existing Indebtedness”;

“Investments”;

“Net Income”;

“Offering”;

“Offering Memorandum”;

“Operating Cash Flow”;

“Permitted Investments”;

“Permitted Liens”;

“Permitted Refinancing Indebtedness”;

“Preferred Stock”;

“Principals”;

“Refinance”;

“Restricted Investment”;

“Sale and Leaseback Transaction”;

“Senior Subordinated Indebtedness”;

“Stated Maturity”;

“Subordinated Indebtedness”;

“Total Invested Capital”; and

“Voting Equity Interests”.

 

The following terms listed in Section 1.02 (Other Definitions) of the Indenture
are hereby deleted and replaced with the phrase “[Intentionally Omitted]”:

 

“Affiliate Transaction”;

“Asset Sale Offer”;

“Change of Control Offer”;

“Change of Control Payment”;

“Change of Control Payment Date”;

“Excess Proceeds”;

“Offer Amount”;

“Offer Period”;

“Payment Default”;

“Permitted Indebtedness”;

“Purchase Date”;

 

2

--------------------------------------------------------------------------------


 

“Repurchase Offer”; and

“Restricted Payments”.

 

All references to such deleted terms in the Indenture are also hereby deleted in
their entirety.

 

b.              Amendments to Article 3.  Section 3.09 (Offer to Purchase) of
the Indenture is hereby deleted in its entirety and replaced with the phrase
“[Intentionally Omitted]”.  All references to such deleted section in the
Indenture are also hereby deleted in their entirety.

 

c.               Amendments to Articles 4.  Each of Section 4.03 (Reports),
Section 4.04 (Compliance Certificate), Section 4.05 (Taxes), Section 4.06 (Stay,
Extension and Usury Laws), Section 4.07 (Limitation on Restricted Payment),
Section 4.08 (Dividend and Other Payment Restrictions Affecting Subsidiaries),
Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred Stock),
Section 4.10 (Asset Sales), Section 4.11 (Transaction with Affiliates), Section
4.12 (Liens), Section 4.14 (Offer to Repurchase Upon Change of Control), Section
4.16 (Sale and Leaseback Transactions), Section 4.17 (No Senior Subordinated
Debt), Section 4.18 (Limitations on Issuances and Sales of Equity Interests in
Wholly-Owned Restricted Subsidiaries), and Section 4.20 (Designation of
Restricted and Unrestricted Subsidiaries) of the Indenture is hereby deleted in
its entirety and replaced with the phrase “[Intentionally Omitted]”.  All
references to such deleted sections in the Indenture are also hereby deleted in
their entirety.

 

d.              Amendments to Article 5.  Each of the clauses (a)(ii) and
(a)(iii) of Section 5.01(Merger, Consolidation or Sale of Assets) of the
Indenture is hereby deleted in its entirety and replaced with the phrase
“[Intentionally Omitted]”.  All references to such deleted clauses in the
Indenture are also hereby deleted in their entirety.

 

e.               Amendments to Article 6.  Each of the clauses (e) and (f) of
Section 6.01(Events of Default) of the Indenture is hereby deleted in its
entirety and replaced with the phrase “[Intentionally Omitted]”.  All references
to such deleted clauses in the Indenture are also hereby deleted in their
entirety.

 

2.               Operative Effect.  The amendments to the Indenture set forth in
Section 1 above will become operative as of, and subject to, the acceptance for
purchase and payment by the Company of Notes validly tendered and not withdrawn
pursuant to the Offer to Purchase representing a majority of the aggregate
principal amount at maturity of Notes outstanding.

 

3

--------------------------------------------------------------------------------


 

3.               The Trustee.

 

a.               Trustee’s Acceptance.  Subject to Section 2 above, the Trustee
hereby accepts this Second Supplemental Indenture and agrees to perform the same
under the terms and conditions set forth in the Indenture.

 

b.              Trustee Not Responsible for Recitals.  The Trustee shall not be
responsible in any manner whatsoever for or in respect of the validity or
sufficiency of this Second Supplemental Indenture or for or in respect of the
recitals contained herein, all of which recitals are made solely by the Company.

 

c.               Certain Duties and Responsibilities of the Trustee.  In
entering into this Second Supplemental Indenture, the Trustee shall be entitled
to the benefit of every provision of the Indenture relating to the conduct or
affecting the liability of affording protection to the Trustee, whether or not
elsewhere herein so provided.

 

4.               Interpretation.  Subject to Section 2 above, the Indenture
shall be modified and amended in accordance with this Second Supplemental
Indenture, and all the terms and conditions of both shall be read together as
though they constitute on instrument, except that, in case of conflict, the
provisions of this Second Supplemental Indenture will control.  The Indenture,
as modified and amended by this Second Supplemental Indenture, is hereby
ratified and confirmed in all respects and shall bind every Holder of Notes.  In
case of conflict between the terms and conditions contained in the Notes and
those contained in the Indenture, as modified and amended by this Second
Supplemental Indenture, the provisions of the Indenture, as modified and amended
by this Second Supplemental Indenture, shall control.

 

5.               Severability.  In any case any provision of this Second
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

6.               Conflict with Trust Indenture Act.  If any provision of this
Second Supplemental Indenture limits, qualifies of conflicts with any provision
of the TIA that is required under the TIA to be part of and govern any provision
of this Second Supplemental Indenture, the provision of the TIA shall control. 
If any provision of this Second Supplemental Indenture modifies of excludes any
provision of the TIA that may be so modified or excluded, the provision of the
TIA shall be deemed to apply to the Indenture as so modified or to be excluded
by this Second Supplemental Indenture, as the case may be.

 

7.               Terms defined in the Indenture.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Indenture.

 

8.               Benefits of this Second Supplemental Indenture.  Nothing in
this Second Supplemental Indenture or the Notes, express or implied, shall give
to any

 

4

--------------------------------------------------------------------------------


 

Person, other than the parties hereto and thereto and their successors hereunder
and thereunder and the Holders of the Notes, any benefit of any legal or
equitable right, remedy or claim under the Indenture, this Second Supplemental
Indenture or Notes.

 

9.               Successors.  All agreements of the Company and the Trustee in
this Second Supplemental Indenture shall bind their successors.

 

10.         NEW YORK LAW TO GOVERN.  THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SECOND SUPPLEMENTAL INDENTURE WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

11.         Effect of Headings.  The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

12.         Counterparts.  The parties may sign any number of copies of this
Second Supplemental Indenture.  Each signed copy shall be an original, but all
of them together represent the same agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

 

 

THE COMPANY

 

 

 

UbiquiTel Operating Company 

 

 

 

 

 

By:

 

 

 

Name:  James J. Volk

 

Title: Chief Financial Officer

 

 

 

TRUSTEE

 

 

 

AMERICAN STOCK TRANSFER &
TRUST COMPANY, as Trustee

 

 

 

 

 

By:

 

 

 

Name:  Herbert J. Lemmer 

 

Title: Vice President

 

6

--------------------------------------------------------------------------------